April 15, 1924. The opinion of the Court was delivered by
Appeal from an order of Hon. J.W. DeVore, Circuit Judge, denying an application of the Railroad Commission to enjoin certain persons operating motor vehicles for hire from further carrying on such business until they had complied with certain rules and regulations promulgated by the Commission. The question involved is whether under Acts of the General Assembly conferring and defining the powers and prescribing the duties of the Railroad Commission the business of operating motor vehicles for hire was embraced within the regulatory jurisdiction of the Commission. The points raised by the exceptions are fully covered by the decree of the Circuit Judge. We are satisfied the conclusion reached by him is sound, and, for the reasons therein stated, the judgment of the Circuit Court is affirmed. *Page 369 
MESSRS. JUSTICES WATTS, FRASER and COTHRAN concur.
MR. CHIEF JUSTICE GARY did not participate.